FILED
                             NOT FOR PUBLICATION                              APR 23 2013

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SHAGDAR BOLDMYAGMAR;                             No. 08-73814
YAGAAN ALTANTSETSEG;
BOLDMYAGMAR CHINZORIG;                           Agency Nos.        A097-583-345
BOLDMYAGMAR CHINBAYAR,                                              A097-583-346
                                                                    A097-583-347
              Petitioners,                                          A097-583-348

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 16, 2013
                            San Francisco, California

Before: SCHROEDER, THOMAS, and SILVERMAN, Circuit Judges.

       Shagdar Boldmyagmar petitions for review of the decision of the Board of

Immigration Appeals (“BIA”) that affirmed the Immigration Judge’s (“IJ”)

decision denying relief. Petitioner’s appeal to the BIA did not raise any issue with

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
respect to the translation or his ability to understand and participate in the

proceedings. He did not exhaust his administrative remedies with respect to these

contentions. Tall v. Mukasey, 517 F.3d 1115, 1120 (9th Cir. 2008).

      Petitioner did advance a general challenge to the adverse credibility findings,

but those findings are supported by substantial evidence. Specifically, the record

contains numerous inconsistencies, noted by the IJ, concerning the nature and

extent of his political involvement, as well as the conduct of the police. As several

of these inconsistencies go to the heart of Petitioner’s claim, the court must accept

the adverse credibility finding. See Wang v. I.N.S., 352 F.3d 1250, 1259 (9th Cir.

2003).

      Petition for review is DENIED.




                                           2